UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4576


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERTO VALENZUELA-CUEVES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:10-cr-00419-WO-1)


Submitted:   March 26, 2013                 Decided:   March 28, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Mireille P. Clough,
Assistant    Federal   Public   Defender,   Winston-Salem,   North
Carolina, for Appellant.    Ripley Rand, United States Attorney,
Sandra    J.   Hairston,   Assistant   United   States   Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alberto     Valenzuela-Cueves           appeals      the      168-month

sentence imposed by the district court following his guilty plea

to possession with intent to distribute 6,928.7 grams of cocaine

and 1,747.9 grams of cocaine base, in violation of 21 U.S.C.A.

§ 841(a)(1), (b)(1)(A) (West 1999 & Supp. 2012).                         On appeal,

Valenzuela-Cueves       contends       that   the    district    court’s    sentence

was    substantively      unreasonable        when   measured     against     the    18

U.S.C. § 3553(a) (2006) factors.              Finding no error, we affirm.

              We must evaluate a procedurally reasonable sentence *

for    substantive      reasonableness,         “tak[ing]       into    account      the

totality of the circumstances.”               Gall v. United States, 552 U.S.

38,    51     (2007).      If    the    sentence       imposed     is    within     the

appropriate Sentencing Guidelines range, as in this case, it is

presumptively reasonable.              United States v. Abu Ali, 528 F.3d

210, 261 (4th Cir. 2008).           The presumption may be rebutted by a

showing “that the sentence is unreasonable when measured against

the § 3553(a) factors.”            United States v. Montes-Pineda, 445

F.3d       375,   379   (4th    Cir.    2006)       (internal     quotation        marks

omitted).         We    conclude   that,       under    the      totality     of    the

circumstances, Valenzuela-Cueves failed to rebut the presumption


       *
        Valenzuela-Cueves does not challenge                       on    appeal      the
procedural reasonableness of the sentence.



                                          2
of   reasonableness     afforded   to    the       within-Guidelines    sentence.

Thus,   the     district   court   did       not    abuse   its   discretion     in

sentencing Valenzuela-Cueves to 168 months’ imprisonment.                       See

United States v. Lynn, 592 F.3d 572, 576, 578 (4th Cir. 2010)

(providing standard of review).

           Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral   argument      because      the   facts   and   legal

contentions     are   adequately   presented         in   the   materials     before

this court and argument would not aid the decisional process.

                                                                         AFFIRMED




                                         3